 Case 6:18-cv-01958-PDB Document 32 Filed 05/18/20 Page 1 of 6 PageID 1621



                             United States District Court
                              Middle District of Florida
                                  Orlando Division

JOHN PATRICK ADKINS,

             Plaintiff,

v.                                                        NO. 6:18-cv-1958-Orl-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                        Order

      Earlier in the case, the Court reversed the denial of John Patrick Adkins’s
application for disability-insurance benefits and, under sentence four of 42 U.S.C.
§ 405(g), remanded for further proceedings. Doc. 29. He now requests, under the
Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, $4467.43 in attorney’s fees.
Doc. 31. The Commissioner of Social Security has no opposition. Doc. 31 at 2.

      In ruling on an EAJA request, a court must decide if the requesting party is
eligible and the requested attorney’s fees and costs are reasonable. Comm’r, I.N.S. v.
Jean, 496 U.S. 154, 160–61 (1990). A party is eligible if (1) he prevailed in a case
against the United States, (2) he timely requested them, (3) his net worth did not
exceed $2 million when he filed the case, (4) the United States’ position was not
substantially justified, and (5) no special circumstance would make the award unjust.
Id. at 158; 28 U.S.C. § 2412(d)(1) & (2).

      A social-security plaintiff prevails if the court orders a sentence-four remand.
Shalala v. Schaefer, 509 U.S. 292, 300–02 (1993). An EAJA request is timely if made
within 30 days of the final judgment, which, if no appeal is taken, is 90 days from the
judgment’s entry. See 28 U.S.C. § 2412(d)(1)(B) & (d)(2)(G) (“final judgment” is
 Case 6:18-cv-01958-PDB Document 32 Filed 05/18/20 Page 2 of 6 PageID 1622



judgment that is final and not appealable); Fed. R. App. P. 4(a)(1)(B) (notice of appeal
must be filed within 60 days of judgment in case in which United States is party). A
premature EAJA request is timely. Myers v. Sullivan, 916 F.2d 659, 679 n.20 (11th
Cir. 1990). An EAJA request must contain an allegation that the Commissioner’s
position was not substantially justified, Jean, 496 U.S. at 160, and, if made, the
Commissioner bears the burden of showing that it was, United States v. Jones, 125
F.3d 1418, 1425 (11th Cir. 1997). A court may deny an EAJA request based on
equitable considerations. Scarborough v. Principi, 541 U.S. 401, 422−23 (2004).

      The first four conditions are satisfied here, and, as to the fifth, no equitable
consideration is apparent or presented that would make an EAJA award unjust.
Adkins prevailed because the Court ordered a sentence-four remand. Doc. 29.
Adkins’s May 11, 2020, request, Doc. 31, was timely because he made it before the
Court’s March 23, 2020, judgment, Doc. 30, became final. Adkins represents that his
net worth was less than $2 million when he filed this case, Doc. 31 at 2, and the Court
accepts that representation. Adkins’s motion includes an allegation that the
Commissioner’s position was not substantially justified, Doc. 31 at 5–6, and the
Commissioner has not attempted to satisfy his burden of showing otherwise. The
Commissioner does not contend this case presents a special circumstance, and none
is apparent. Thus, Adkins is eligible to receive an EAJA award, and the only
remaining issue is whether the requested amount is reasonable.

      The EAJA provides attorney’s fees “shall be based upon prevailing market
rates for the kind and quality of the services furnished, except ... shall not be awarded
in excess of $125 per hour unless the court determines that an increase in the cost of
living [since 1996, the date of the last amendment to the amount,] or a special factor,
such as the limited availability of qualified attorneys for the proceedings involved,
justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A)(ii). An EAJA award is to the party,
not his attorney. Astrue v. Ratliff, 560 U.S. 586, 592–93 (2010).




                                           2
 Case 6:18-cv-01958-PDB Document 32 Filed 05/18/20 Page 3 of 6 PageID 1623



      “The EAJA ... establishes a two-step analysis for determining the appropriate
hourly rate to be applied in calculating attorney’s fees under the Act.” Meyer v.
Sullivan, 958 F.2d 1029, 1033 (11th Cir. 1992). “The first step ... is to determine the
market rate for similar services provided by lawyers of reasonably comparable skills,
experience, and reputation.” Id. (internal quotation marks omitted). “The second step,
which is needed only if the market rate is greater than [$125] per hour, is to
determine whether the court should adjust the hourly fee upward from [$125] to take
into account an increase in the cost of living [since 1996], or a special factor.” Id. at
1033–34. “By allowing district courts to adjust upwardly the [$125] hourly fee cap to
account for inflation, Congress undoubtedly expected that the courts would use the
cost-of-living escalator to insulate EAJA fee awards from inflation[.]” Id. at 1034.

      If adjusting the fee cap, a court should use the cost of living increase to when
the attorney performed the work, not to a later time. Masonry Masters, Inc. v. Nelson,
105 F.3d 708, 711–12 (D.C. Cir. 1997). To do otherwise amounts to awarding interest
for which the United States has not waived sovereign immunity. Id.; see also United
States v. Aisenberg, 358 F.3d 1327, 1346 n.28 (11th Cir. 2004) (finding Masonry and
similar opinions persuasive in an analogous context).

      The party requesting fees must demonstrate reasonableness. Norman v.
Housing Auth. of City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). That
burden includes “supplying the court with specific and detailed evidence.” Id. at 1303.
A court is “‘itself an expert’” on reasonable rates, may consider its own “‘knowledge
and experience’” concerning reasonable rates, and may “‘form an independent
judgment either with or without the aid of witnesses as to value.’” Id. at 1303 (quoting
Campbell v. Green, 112 F.2d 143, 144 (5th Cir.1940)). If there is lack of support, a
court may make the award on its own experience if it provides sufficient information
to allow meaningful review. Id. at 1303–04.

      Besides demonstrating the reasonableness of rates, a party requesting fees
must show the reasonableness of the number of hours expended. Watford v. Heckler,


                                           3
 Case 6:18-cv-01958-PDB Document 32 Filed 05/18/20 Page 4 of 6 PageID 1624



765 F.2d 1562, 1568 (11th Cir. 1985). Fees for time spent preparing an EAJA request
are allowed. Jean v. Nelson, 863 F.2d 759, 779–80 (11th Cir. 1988).

      Adkins is represented by Richard Culbertson, Esquire, and Sarah Jacobs,
Esquire, both with Culbertson Law Group, P.L.L.C. Neither lawyer provides an
affidavit on experience or customary rate, but it is known in the legal community and
reflected in their many appearances in social-security cases here they specialize in
social-security work and have done so for many years. Records of The Florida Bar
indicate Culbertson has been a member since 1991, and Jacobs since 2011. See “Find
a Lawyer” on www.floridabar.org.

      Adkins submits a “Schedule of Hours” from Culbertson and Jacobs. Doc. 31 at
10–11. Culbertson spent 1.2 hours on the case between November 2018 and March
2020. Doc. 31 at 10. Jacobs spent 20.6 hours on the case between September 2018 and
May 2020. Doc. 31 at 11. The schedule shows the tasks they performed and the time
they took to perform them. Tasks included preparing the complaint, discussing the
case with Adkins, and preparing the brief. Doc. 31 at 10–11. The administrative
record is approximately 1479 pages. Doc. 17.

      The amount requested ($4467.43) is based on the total hours spent by
Culbertson and Jacobs on the case (21.8 hours) multiplied by $201.58 an hour in 2018
and $205.23 an hour in 2019 and 2020. Doc. 31 at 6. The rates are based on the $125
cap and a cost-of-living increase indexed from March 1996 to November 2018 (when
Adkins filed the complaint) using the urban consumer price index. Doc. 31 at 6–8.

      On the first step (determining the market rate for similar services provided by
lawyers of reasonably comparable skills, experience, and reputation), based on the
Court’s own knowledge and expertise, the Court finds the market rate in Jacksonville
for similar services provided by lawyers of comparable skills, experience, and reputation
exceeds $125 an hour.




                                           4
 Case 6:18-cv-01958-PDB Document 32 Filed 05/18/20 Page 5 of 6 PageID 1625



        On the second step (determining whether to adjust the rate upward from $125),
the Court finds the increase in the cost of living justifies an upward adjustment from
$125 based on the increase in the cost of living from March 1996 to when Culbertson
and Jacobs performed their work. The rates proposed are appropriate. See U.S. Dept.
of      Labor,   Bureau      of    Labor        Stats.,   CPI   Inflation    Calculator
https://www.bls.gov/data/inflation_calculator.htm (last visited May 18, 2020).

        On the reasonableness of the hours, none of the work appears clerical or
secretarial, and none appears excludable as unnecessary. Doc. 31 at 10–11. The
number of hours is reasonable.

        Using the number of hours (21.8) and requested rates ($201.58 per hour in
2018 and $205.23 in 2019-2020), attorney’s fees of $4467.43 are reasonable.

        Because Adkins is eligible and the attorney’s fees and costs are reasonable, the
Court grants the motion, Doc. 31; awards him $4467.43 in attorney’s fees; and
directs the Clerk of Court to enter judgment for John Patrick Adkins and against
the Commissioner of Social Security in the total amount of $4467.43 in attorney’s
fees.




                                            5
     Case 6:18-cv-01958-PDB Document 32 Filed 05/18/20 Page 6 of 6 PageID 1626



         The Court leaves to the Commissioner’s discretion whether to accept Adkins’s
assignment of EAJA fees to Culbertson after determining if Adkins owes a federal
debt.

         Ordered in Jacksonville, Florida, on May 18, 2020.




c:       Counsel of Record




                                           6
